NO. 07-11-00066-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

FEBRUARY
10, 2011
 

 
IN RE MICHAEL ROCKAFELLOW AND MTBC, LTD., RELATORS

 

 
 
Before QUINN,
C.J., and HANCOCK and PIRTLE, JJ.
 
 
ORDER
 
Pending before this Court is an
Emergency Motion for Stay of Deposition and Production of Documents filed by relators, Michael Rockafellow and
MTBC, Ltd.  By this motion, relators seek an order staying the Amended Order
Authorizing Deposition entered by respondent, the Honorable Les Hatch, in cause
number 2010-554,734 in the 237th District Court of Lubbock County,
Texas.  As this Amended Order Authorizing
Deposition authorizes the deposition of Rockafellow
“no later than the 15th day of February 2011,” which is an
insufficient amount of time for this Court to determine the merits of Rockafellow’s petition for writ of mandamus, we grant the
motion during the pendency of the above-identified original proceeding.  See Tex.
R. App. P. 52.10(b).
 
                                                                                    Per
Curiam